Citation Nr: 1814820	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-05 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to September 1969, September 1997 to October 1997, June 2001 to July 2001, and November 2002 to December 2002.  He also had additional active and inactive service in the Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, October 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO).

The issues on appeal had previously included service connection for fibromyalgia. However, during the pendency of this appeal, by rating action dated in November 2011, service connection for fibromyalgia was granted. As this represents a complete grant of the benefit sought on appeal, the issue is not before the Board.

The Board remanded this matter and a claim for chronic fatigue syndrome in December 2014 for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

Service connection was granted for right ear hearing loss, tinnitus and chronic fatigue syndrome in a March 2016 rating decision thereby removing these matters from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned. Thus, this matter is no longer in appellate status. Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).    

The issues of service connection for hypertension and obstructive sleep apnea (OSA) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran current left ear hearing loss for VA purposes is the result of noise exposure in military service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.  

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA, or injuries suffered during inactive duty training (INACDUTRA). See 38 U.S.C.A. §§ 101 (24), 106 (2017).

Reserve service generally means ACDUTRA and INACDUTRA.  ACDUTRA is full time duty for training purposes performed by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22) (West 2014); 38 C.F.R. § 3.6(c) (2014). Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist must perform each year. It can also refer to the Reservist's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6(d) (2017).  Basically, this refers to the twelve four-hour weekend drills that each Reservist must perform each year. These drills are deemed to be part-time training.

Generally, an individual who has only Reserve service (ACDUTRA or INACDUTRA with no active duty) is not a veteran as legally defined. In the service connection context, for example, this means that the presumption of soundness upon entry into service and the presumptive service connection provisions of 38 C.F.R. § 3.307 (2017), applicable to active duty, would not apply to ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 1111, 1112, 1137 (West 2014); 38 C.F.R. § 3.307.  Thus, service connection on a presumptive basis is not available where the only service performed is ACDUTRA or INACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that his hearing loss is due to noise exposure during military service.  The VA has conceded inservice exposure to noise per the March 2016 rating which determined that the Veteran's military occupational specialty (MOS) of Weapons Systems Mechanic is consistent with expouse to loud noise and determined that his right hearing loss and tinnitus was linked to that acoustic trauma.

As for his service, his military career was with the Air National Guard/Air Force Reserves, with VA-recognized active periods from January 1969 to September 1969, September 1997 to October 1997, June 2001 to July 2001, and November 2002 to December 2002.  In addition his service personnel records show multiple periods of ACTDUTRA and INACTDUTRA including on foreign airbases.  He is shown to have served in Kuwait from September 13, 1997 to October 14, 1997.  He served in Turkey from October 7, 1996 to November 7, 1996; from August 5, 1999 to September 7, 1999; from March 13, 2000 to April 18, 2000 and from June 7, 2001 to July 17, 2001.  See 127 pg. STRs at pg. 6-12.  He also received a service award for participating in Mississippi flood operations from July 10, 1993 to July 24, 1993.  He participated in an annual tour from October 18, 2003 to October 28, 2003.  Id at pg. 1, 4.  He also received multiple citations for service including as a Tactical Aircraft Superintendent, an Aircraft Armament Manager and Quality Assurance Specialist.  Id at pgs. 16-25.  

Service treatment records show that throughout his Reserve military career, the Veteran underwent multiple audiological examinations for hearing conservation data.  Although some did not show any significant threshold shifts or showed negative or neutral threshold shifts when compared to reference audiograms, other did show positive shifts when compared to reference audiograms.  The Board shall document the ones showing more significant findings in terms of threshold shifts or findings showing a degree of hearing loss, even if not disabling.  

Initially it is noted that his December 1968 enlistment examination revealed his hearing for the right ear was noted to be as follows on audiometric testing:




HERTZ



500
1000
2000
3000
4000
Left
-5
-10
-10
-5
0

See 42 pg. STRs entered 1/9/15 at pg. 27.  

Later a May 1974 reference audiogram yielded these findings:





HERTZ



500
1000
2000
3000
4000
Left
10
10
0
10
10

See 15 pg. STRS entered 1/9/15 at pg. 2.  

An August 1975 audiogram showed the following findings:




HERTZ



500
1000
2000
3000
4000
Left
15
15
15
20
20

When compared to the reference audiogram of May 1974, positive threshold shifts were +5 decibels at 500 and 1000 Hertz, +15 decibels at 2000 Hertz; and +10 decibels at 3000 and 400 Hertz.  

An August 1976 examination yielded the following findings:




HERTZ



500
1000
2000
3000
4000
Left
15
15
10
15
15

When compared to the reference audiogram of May 1974 positive threshold shifts were +5 decibels at 500, 1000, 3000 and 4000 Hertz and 0 decibels at 2000 Hertz.  

A periodic examination dated in May 1985 disclosed the following findings:





HERTZ



500
1000
2000
3000
4000
Left
10
5
10
5
20

A periodic examination dated in May 1987 disclosed the following findings.  





HERTZ



500
1000
2000
3000
4000
Left
10
5
5
5
15

A periodic examination dated in November 1989 disclosed the following findings.  





HERTZ



500
1000
2000
3000
4000
Left
10
5
10
10
20

Later a February 5, 1994 reference audiogram yielded the following findings:




HERTZ



500
1000
2000
3000
4000
Left
10
15
10
15
10


Later audiograms showing positive threshold shifts when compared to the February 1994 reference audiogram include the following.  

An October 4, 2002 hearing conservation examination yielded the following findings.  




HERTZ



500
1000
2000
3000
4000
Left
20
10
15
20
25

When compared to the reference audiogram of February 1994 positive threshold shifts were +5 decibels at 1000 through 3000 Hertz and +15 decibels at 4000 Hertz.

Later an October 8, 2002 audiology test disclosed findings of the following:





HERTZ



500
1000
2000
3000
4000
Left
10
10 
20
15
30

When compared to the reference audiogram of February 1994 positive threshold shifts were 10 decibels at 2000 Hertz and 20 decibels at 20 Hertz.

The hearing conservation examination from October 2002 confirmed exposure to noise including from firearms, motorcycles, loud music, chainsaw and power tools.

A reference audiology test from January 7, 2003 showed the following findings.




HERTZ



500
1000
2000
3000
4000
Left
10
10
10
15
20

See 132 pg. STRS entered 1/9/15 at pg. 11, 14, 16, 17, 69, 85, 123, 106, 126.  

In December 2003 the Veteran retired from the Reserves and placed in the retired Reserves effective January 2004.  See 68 pg. STRS entered 1/9/15 at pg. 68.  

Of record is a November 2003 report from a private ear, nose and throat specialist, who noted that the Veteran was a jet repairman and so was around a lot of noise for a number of years.  The Veteran was described as having recent evidence of asymmetry in his Air Force hearing tests so that an MRI was suggested.  However this specialist described his current audiology tests as showing symmetric mild sensorineural hearing loss in upper frequencies.  Otoscopic examination was normal.  Because there was no significant asymmetry this doctor did not recommend radiologic assessment at this time.  Any fullness or pressure in his ears was mostly related to mild Eustachian tube dysfunction due to rhinitis.  The attached audiological findings showed normal findings from 250 to 4000 Hertz.  Later a February 2006 ENT record described the Veteran as having a known high frequency sensorineural hearing loss bilaterally in addition to Eustachian tube dysfunction.  See 11 pg. private treatment records received 3/27/07 at pg. 3, 5-7.   

In September 2008 the Veteran underwent a VA examination.  The examiner noted that audiograms were normal from 1974 to 2002 with a mild right sensorineural hearing loss noted in 1977 with no mention of the left.   The examiner noted that the bilateral ears had normal hearing tests in 20003 and a 2006 test showed normal left ear hearing.  Historically the Veteran reported problems hearing in groups along with tinnitus for 20 years.  He was noted to have been in charge of ammunition in service and of working in the office and in shops.  He also reported 6 one month deployments in Turkey and Kuwait.  He denied any occupational noise exposure due to working in an office.  He also reported a history of Eustachian tube dysfunction and pressure in both ears.  This was improved after septal surgery.  

On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Left
20
20
15
20
45

Speech audiometry revealed speech recognition ability of 86 percent in the left ear.

The examiner diagnosed normal hearing through 3000 Hertz sloping to mild high frequency hearing loss.  The examiner gave an opinion stating that since thresholds were still within normal limits for VA standards in 2003 and bone conduction levels were still normal in 2006, this current hearing loss was not related to service.  

The report of an April 2015 VA examination included review of the claims file and examination of the Veteran who was deemed a reliable historian.  The  

On the authorized audiological evaluation in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
Left
25
20
25
30
45

Speech audiometry revealed speech recognition ability of 94 percent in the left ear.
He was diagnosed with sensorineural hearing loss.  The examiner stated that there was no permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 Hz for the left ear.  The examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service. 

The rationale was that review of audiograms found in the electronic folder did not find any significant threshold shifts occurring in the left ear during his military career.  The examiner cited that specific audiograms used for this purpose are dated August 15th, 1975 and January 7th, 2003.  The examiner conceded that if other audiograms are found and specifically reviewed this opinion is subject to change.  

A February 2016 addendum to the April 2015 VA examination provided favorable etiology opinions about the Veteran's service connected right ear hearing loss and tinnitus to his conceded in-service noise exposure.  The examiner noted that audiograms for specific active dates of active service listed on the VA Form 
21-2507 were not found in the record and noted that the Veteran did have a longstanding military career.  Regarding the left ear, the examiner was silent.  

Regarding service connection claims for hearing loss, the Board notes that this particular disability is defined by regulation.  Specifically, under the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Additionally, the Board observes that precedential case law provides that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 
5 Vet. App. at 159.

Here, as noted above, exposure to loud noise in service has already been conceded in particular when the RO granted service connection for right ear hearing loss. 

Further, the Veteran's post-service treatment records reflect a current diagnosis of left ear sensorineural hearing loss.  As such, the first two elements of the Veteran's service connection claim (i.e. current diagnosis and in-service noise exposure) have been met, and the remaining question is whether the third and final element (i.e. evidence of a nexus between the in-service noise exposure and the current hearing loss disability) is met. The Board will focus its analysis accordingly.

Based on the examination finding noted above, the Veteran's left hearing loss meets the criteria for hearing loss disability set forth in 38 C.F.R. § 3.385.  Thus, the issue turns on whether there is a link between the disability and service. 

Although etiology opinions in September 2008 and April 2015 were both unfavorable, such opinions are both inadequate and are afforded little probative value.  Neither examination considered the full extent of the audiological evaluations in the service treatment records, which show evidence of some hearing loss in records shortly after a period of active duty.  This includes the October 8, 2002 audiological examination that showed a threshold of 30 decibels at 4000 Hertz, which is only 10 degrees less than the VA recognized criteria for hearing loss of 40 decibels.  Nor were the positive threshold shifts shown in these records completely addressed.  An examiner is to consider and directly address any shifts of acuity thresholds found in the service treatment records even if the shifts do not amount to a hearing loss disability under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 157.  Accordingly, the audiologists' opinions are inadequate and given little probative value because they did not address the shifts of acuity thresholds and the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. 87 at 89. 

The private ENTs findings from November 2003 and February 2006 which imply a hearing loss related to military noise exposure are adequate and afforded probative value.  These findings are consistent with the Veteran's reported left ear hearing problems since service and are also supported by the fact that service connection was granted for hearing loss in the other ear based on this same noise exposure.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.

ORDER

Service connection for left ear hearing loss is granted.  


REMAND

In regards to the remaining issues of service connection for hypertension and obstructive sleep apnea claimed as secondary to service-connected disability, due process and evidentiary issues require another remand.  Following the Board's December 2014 remand, VA examinations were obtained in August 2016, which provided unfavorable etiology opinions regarding sleep apnea and hypertension, including as secondary to service-connected disability.  Presently, the Veteran is service connected for the following: chronic fatigue syndrome, depressive and anxiety disorder, fibromyalgia, tinnitus, right ear hearing loss and finally due to the above grant, left ear hearing loss.  

Since the unfavorable VA examinations were completed in August 2016, the Veteran has undergone VA examinations in May 2017, which addressed the severity of service connected disabilities of fibromyalgia, depressive and anxiety disorder and chronic fatigue syndrome.  The Board finds that these examinations contain findings that may be pertinent in addressing whether his claimed hypertension and/or sleep apnea are caused or aggravated by these disorders.  The May 2017 psychiatric examination discussed symptoms including difficulty sleeping, irritability, tension and physiological arousal.  See pg. 4 of psychiatric examination.  The May 2017 fibromyalgia and chronic fatigue examinations likewise show issues with chronic sleep issues and fatigue.  In light of such new, pertinent evidence, the Board finds that an addendum opinion addressing secondary service connection for hypertension and sleep apnea should be obtained that addresses the findings of these examinations.  


Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner that conducted the December 2016 VA examination for an addendum medical opinion.  Specifically, the examiner is asked to provide a detailed rationale that considers all the relevant evidence of record, to include that obtain upon VA examination in February 2017.  

If the VA examiner who provided the December 2016 opinion is not available, then forward the Veteran's claims file to an appropriate VA clinician to obtain a medical opinion regarding the Veteran's claim for service connection hypertension and/or obstructive sleep apnea. The complete claims file and a copy of this remand must be made available to the reviewing clinician.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion. The examiner is asked to review the claims file and document such in a report to be placed therein.  The examiner shall include in the report consideration of the lay statements and lay history in medical reports and examinations from the Veteran.  The examiner is to review the claims file, to include this remand and the May 2017 VA examinations for fibromyalgia, depressive and anxiety disorder and chronic fatigue syndrome, must be sent to the examiner for review.  After reviewing the entire record to include the May 2017 VA examination reports, the VA examiner should provide an opinion as to the following:

Is it at least as likely as not that the Veteran's hypertension and/or obstructive sleep apnea had its onset during a period of active service or that hypertension was manifested to a compensable degree within one year following separation from service?

If not, is it at least as likely as not that the Veteran has hypertension and/or obstructive sleep apnea that was caused or aggravated by major depression and anxiety disorder, chronic fatigue syndrome and/or fibromyalgia.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for hypertension and/or obstructive sleep apnea in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

2.  Issue a supplemental statement of the case and return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


